        Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JANE DOE, et al.
           Plaintiffs                            No. 3:21-cv-00477-MEM

v.                                               Jury Trial Demanded.

SCHUYLKILL COUNTY
COURTHOUSE, et al.,
         Defendants



     DEFENDANTS’, “SCHUYLKILL COUNTY COURTHOUSE”, GARY
                    BENDER AND GLENN ROTH,
      MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

      Defendants, “Schuylkill County Courthouse”, Gary Bender and Glenn Roth,

move this Court pursuant to Federal Rules of Civil Procedure 8, 10 and 12(b)(6) to

dismiss the Amended Complaint filed by Plaintiff in the above-captioned matter.

For the reasons set forth below and within moving Defendants’ brief in support,

which will be filed pursuant to Local Rule 7.5, moving Defendants respectfully ask

this Court to dismiss the amended complaint with prejudice, tax all costs and

attorneys’ fees to plaintiffs, and provide all other just and proper relief.

Defendants, in support thereof, aver the following:

      1. Plaintiffs have filed this matter under Title VII, the Pennsylvania Human

          Relations Act and various Pennsylvania common law claims.
 Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 2 of 6




2. Plaintiffs filed their original complaint (Doc 1), which four anonymous

   Schuylkill County employees (stylized as “Jane Doe 1-4”) asserted

   various counts of violations of Title VII inter alia, against four

   Defendants named within the caption, namely “Schuylkill County

   Courthouse”, Gary Bender, Glenn Roth and George Halcovage.

3. All Defendants filed Motions to Dismiss to the original complaint (Doc

   1); however, the parties stipulated to the filing of an Amended Complaint

   by April 16, 2021 (Doc 18).

4. Plaintiffs have amended their complaint (Doc 20) and asserted

   substantially similar claims, again using pseudonyms.

5. Defendants, Courthouse, Bender and Roth move this Honorable Court to

   dismiss the amended complaint (Doc 20) for the reasons stated hereunder

   as well as the reasons set forth in the accompanying brief, which will be

   filed pursuant to Local Rule 7.5.

6. Plaintiffs’ case must be dismissed pursuant to Fed. R. Civ.P. 10(a) for

   failure to identify the Plaintiff. Plaintiffs did not seek prior approval of

   court for a Jane Doe designation.
           Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 3 of 6




         7. Claims against Defendants Roth and Bender in their official capacity

             should be stricken because they are duplicative with the claims against

             Schuylkill County.1

         8. Plaintiffs fail to state causes of action for intentional torts under common

             law.

         9. Plaintiffs fail to properly state claims upon which relief can be granted

             under Fed. R. Civ. P 12(b)(6) regarding their Title VII claims for

             discrimination, hostile work environment and retaliation (Counts 1-3) as

             well as similar state law claims (Counts 4-7).

         10.Plaintiffs have not yet exhausted their administrative remedies pursuant

             to the Pennsylvania Human Relations Act.

         11.Defendants Bender and Roth should be dismissed regarding state claims

             for discrimination (Counts 5 and 7) as there is no individual liability for

             discrimination under the PHRA.

         12.Defendants Schuylkill County Courthouse, Bender and Roth should be

             dismissed regarding all counts related to claims under the PHRA (Counts

             5-7) as Plaintiffs have failed to set forth any legal liability for these

             claims even under the liberal Twombly/Iqbal construct.



1
 Within the caption, Defendant is listed as “Schuylkill County Courthouse”; however, within the body of the complaint,
Defendant is listed as “Schuylkill County.”
 Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 4 of 6




13.Further, Defendants, “Courthouse”, Bender and Roth seek to strike any

   demand for punitive and liquidated damages within Plaintiffs’ omnibus

   prayer for relief as set forth more fully in the accompanying brief.

14.Defendants reserve the right to present additional arguments for Motion

   to Dismiss in its brief in support of Motion to Dismiss to be filed

   pursuant to Local Rule 7.5.




                                 Respectfully submitted,

                                 THOMAS, THOMAS & HAFER LLP

                          By:    /s/ Christopher L. Scott
                                 Christopher L. Scott (PA #200976)
                                 cscott@tthlaw.com
                                 225 Grandview Ave,
                                 5th Floor
                                 Camp Hill, PA 17011
                                 717.237.7100 (telephone)
                                 717.237.7105 (facsimile)
                                 Counsel for Defendants Schuylkill
                                 County “Courthouse”, Gary Bender
                                 and Glenn Roth
        Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 5 of 6




                        CERTIFICATE OF CONCURRENCE


      In accordance with Local Rule 7.1, moving Defendants have sought concurrence

from counsel for all parties with regard to this motion to dismiss. Counsel for Plaintiffs

does not concur. Counsel for Defendant Halcovage does concur in this motion.

                                       THOMAS, THOMAS & HAFER LLP


                                By:    /s/ Christopher L. Scott
       Case 3:21-cv-00477-MEM Document 29 Filed 04/30/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I certify that on this 30th day of April 2021, the foregoing document was
served via ECF, upon all counsel.



                                      THOMAS, THOMAS & HAFER LLP

Date: 4/30/21                  By:    /s/ Christopher L. Scott
